Citation Nr: 0111762	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  95-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to November 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal of that decision.

This case was previously before the Board in July 1999, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claim for service connection for PTSD, and remanded the case 
to the RO for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA psychiatric 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The veteran did not serve in combat while in service, and 
the stressors that he claims to have experienced in service 
are not supported by any corroborating evidence.  

3.  The preponderance of the competent and probative evidence 
shows that he does not have service-related PTSD.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303, 3.304(f) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  In conjunction with his November 1968 separation 
examination he reported having frequent trouble sleeping, 
depression or excessive worry, and nervous trouble, but the 
psychiatric examination was normal.

The veteran's service personnel records show that throughout 
active service his military occupational specialty (MOS) was 
that of cook, and his military education was limited to 
cooking.  He served in Vietnam from November 1967 to November 
1968 as a cook's helper.  He participated in the Vietnam 
Counter-offensive Phase III and the Tet Counter-offensive and 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  While in Vietnam he was assigned to the Headquarters 
Company of the 1st Battalion, 69th Armor, 4th Infantry Division 
from December 4, 1967, to February 1, 1968, and to Company D 
of the same battalion from February 1, 1968, to November 3, 
1968.

The veteran initially claimed entitlement to VA compensation 
benefits in January 1969, at which time he made no reference 
to any psychiatric problems.  He claimed entitlement to 
compensation benefits for PTSD in July 1987, at which time he 
reported serving in Vietnam during the Tet Offensive and 
seeing planes spraying Agent Orange.  He also reported that 
within two weeks of arriving in Vietnam three servicemembers 
were killed as the result of playing with a hand grenade.  He 
did not claim to have observed the explosion, but reportedly 
saw the men after the explosion.  He stated that one of the 
dead was a good friend, but he did not provide his name or 
unit designation.  He also stated that while in Vietnam he 
had trouble sleeping due to dreams and hallucinations, and 
that he started using "grass" in order to sleep and relax.

The veteran reported that a 17-year old girl who worked at 
the camp, and who was also described as a good friend, was 
killed on her way to work when a Vietcong bomb exploded.  He 
did not provide the girl's name or the date of the event.  He 
reported that while stationed with the 173rd Airborne at Pu 
Cat the helicopters brought in dead and wounded soldiers on a 
daily basis.  He also reported that while he was stationed at 
Landing Zone Shuller two servicemembers got in a fight over a 
dog and one of them was killed, and that during a fight 
between companies at the enlisted men's club at his base 
camp, a servicemember was killed and the man who killed him 
was then killed.  

The veteran further stated that his camp was attacked by 
rocket fire, and he believed that a person on a bus at the 
camp was giving the Vietcong the coordinates for the strikes.  
Tanks and artillery fired at the bus, he then fired his 
machine gun at the bus, and 25-30 people ran from the bus.  
He thought the people leaving the bus were Vietcong because 
they were wearing black pajamas, and he fired at them.  He 
stated that he could see people drop from his bullets, but 
afterwards he found out that the people on the bus were old 
men, women, and children, and not Vietcong.  He reported that 
when he came home from Vietnam he was afraid to leave the 
house out of fear that the Vietcong were out there waiting to 
kill him.  He was constantly hallucinating and having 
"flashbacks."

The veteran also submitted statements from his sisters in 
which they stated that his behavior changed after he returned 
from Vietnam; that he had trouble sleeping due to nightmares; 
and that he was afraid that someone was trying to kill him.  
They also stated that he had tried to kill himself, was 
depressed, and was unable to hold a job.  He had been 
hospitalized in 1980 due to a "breakdown," and although his 
physicians attributed his problems to "something else," his 
sister stated that she knew his problems were caused by 
Vietnam.

VA treatment records indicate that the veteran was 
hospitalized from November 1980 to January 1981 due to 
alcohol abuse and emotional instability.  At that time he 
reported a 13-year history of alcohol and multiple drug 
abuse, including marijuana, LSD, and "downers."  He had had 
two previous hospitalizations for drug abuse, one at a VA 
medical center (MC) in 1970 and another at a hospital in 
Michigan in 1972.  He also reported having attempted suicide 
on three occasions after taking LSD.  Hospital records 
reflect that the veteran described himself as coming from a 
family of chronic alcohol abusers.  Psychological testing 
during the hospitalization resulted in the conclusion that 
the veteran was suffering from alcohol and substance abuse, 
by history; a chronic depressive disorder; and a mixed 
personality disorder with narcissistic, dependent, anti-
social, and ruminative features.  The psychologist found that 
the veteran did not manifest a specific personality disorder 
or a set of personality disorders, but that he demonstrated a 
diffuse pattern of interpersonal and occupational 
maladjustment and stress that were complicated by alcoholism.  
The veteran continued to receive treatment through June 1981.

In conjunction with a September 1981 Agent Orange 
examination, the veteran reported that he had been 
hallucinating during a firefight and had shot a lot of 
civilians on a public bus, for which he was almost court-
martialed.  He also reported that he had been reduced in 
grade due to black marketing.  He stated that these events 
occurred at Bong Son, Phu Cat (when assigned to the 183rd 
Airborne), An Khe, and Landing Zone Shueller, but he provided 
no additional details.  He also stated that he had been 
nervous and depressed since his separation from service, that 
he had started using drugs, and that he had tried to kill 
himself twice.  He continued to experience depression, 
nervousness, blackouts, hallucinations, and "flashbacks."

The veteran again received treatment for alcoholism from 
February 1986 to June 1986, and for what was diagnosed as a 
major depressive disorder beginning in February 1987.  When 
he sought treatment in February 1987 the therapist found that 
he had an unusual presentation, in that he wanted a friend 
included in the interview.  The therapist noted his history 
of alcohol and substance abuse, depression, and 
hallucinations, which the veteran and his friend attributed 
to Agent Orange exposure.  It was noted that throughout the 
interview the friend kept prompting the veteran to think of 
PTSD as a possibility.  His symptoms at that time resulted in 
a diagnosis of an adjustment disorder, having recently lost 
employment, and stress.  He continued to receive treatment 
for diagnoses that also included alcohol dependence, 
dysthymic disorder, anxiety, avoidant versus schizoptypal 
personality disorder, schizoaffective disorder, and major 
depression with psychotic features, through November 1988.

In March 1987 the veteran reported that both parents and a 
brother were alcoholics, that he began drinking at the age of 
18 years, and that he drank heavily and used marijuana while 
in Vietnam.  He reported having used LSD a hundred times 
within five years after separation from service.  While in 
service he served as a cook in an armored division.  He also 
reported having machine-gunned a number of civilians that he 
thought were Vietcong, only to find out later that they were 
old men, women, and children.  He stated that he was almost 
court-martialed for that incident, and experienced 
significant guilt about the shooting and dreamed about it.

In June 1987 the veteran reported experiencing auditory 
hallucinations, and having a seven-year history of delusions.  
The therapist at that time gave a diagnosis of possible 
chronic paranoid schizophrenia.  Psychological testing in 
July 1987 showed evidence of thought and affective disorders, 
with the dominant features of depression, anxiety, agitation, 
confusion, withdrawal, and somatic symptoms.  She found that 
the intensity of his symptoms was exaggerated, possibly in 
order to appeal for assistance.  She provided a diagnosis of 
major depression, recurrent, with psychotic features.

The veteran was hospitalized in May 1988 for an acute 
exacerbation of schizophrenia, paranoid type, and episodic 
alcohol dependence.  In reference to the RO's March 1988 
denial of service connection for PTSD, in a June 1988 
statement the veteran claimed entitlement to service 
connection for schizophrenia.  He stated that had he known 
that his medical records showed that he had schizophrenia, 
not PTSD, he would have claimed compensation benefits for 
schizophrenia instead of PTSD.  In a July 1988 rating 
decision the RO also denied entitlement to service connection 
for schizophrenia.

Documents from the Social Security Administration (SSA) show 
that in October 1989 the veteran was awarded disability 
benefits effective July 1, 1987, based on diagnoses of 
paranoid schizophrenia, affective disorders, anxiety-related 
disorders, peripheral neuropathies, and substance addiction 
disorders.  The October 1989 decision of an Administrative 
Law Judge indicates that the award of benefits was based on 
the veteran's VA treatment records, as well as the report of 
an October 1988 psychiatric evaluation by Robert L. Jimenez, 
M.D.  During that evaluation the veteran reported having been 
ill since he returned from Vietnam, and that his symptoms had 
been diagnosed by VA as PTSD, chronic, with psychotic 
features.  Dr. Jiminez diagnosed the veteran as having 
chronic undifferentiated schizophrenia with paranoid 
features; PTSD, chronic; an ethanal abuse disorder, 
continuous; and a mixed personality disorder with passive-
dependent and schizotypal features.

The RO obtained the medical records based on which the 
veteran was awarded SSA disability benefits.  In addition to 
the VA treatment records summarized above, those records 
included the October 1988 report from Dr. Jiminez.  The 
actual evaluation report indicates that the veteran's chief 
complaint was "I have PTSD from the Vietnam War.  I have been 
in and out of hospitals.  I also have alcoholism.  I cannot 
work because I'm afraid I'm going to harm people."  He 
reported having been ill since he returned from Vietnam, and 
that he was receiving treatment from VA for PTSD, chronic, 
with psychotic features.  He stated that he had "flashbacks" 
of the Vietnam War and bad dreams that he could not forget, 
apparently related to having shot the women and children on 
the bus.  He stated that he killed most of the people on the 
bus.  He also stated that he had vivid memories of fellow 
servicemembers who were killed and whom he had to drag out of 
foxholes.  As the result of the psychiatric interview, which 
apparently did not include the review of any medical records, 
the psychiatrist provided the diagnoses shown above.

The SSA records also include the report of a February 1989 
psychological evaluation, during which the veteran reported 
having had PTSD since his separation from service.  He stated 
that while in service he was a cook for an armored division.  
He reported having flashbacks about Vietnam, but was vague in 
describing their content, and bad dreams.  He stated that he 
was depressed and that attempted suicide on multiple 
occasions.  He also stated that he had been hospitalized at a 
VA facility on three occasions for PTSD and alcoholism.  As 
the result of a clinical interview, review of available 
medical records, and psychological testing, the psychologist 
provided a diagnosis of chronic undifferentiated 
schizophrenia, moderate, with a mixture of schizophrenic, 
affective, and schizoid features.  He stated that the veteran 
had reported having the symptoms of PTSD, but that the 
described symptoms and medical evidence indicated a more 
psychotic disorder with mixtures of paranoid features and 
major depression.  

The SSA records reflect that the veteran sustained a gunshot 
wound to the chest in 1985 that required surgery. 

VA treatment records indicate that in August 1992 the veteran 
reported having nightmares that he could not remember, 
feeling anxious, having intrusive memories of his war 
experiences, and avoiding things that reminded him of the 
war, which were assessed as PTSD, anxiety, and depression.  
The VA outpatient treatment records do not contain any 
detailed information regarding the precipitating stressors or 
the specific symptoms leading to the diagnosis of PTSD or 
attribute PTSD to in-service stressors.  He continued to 
receive treatment through March 1996.

The RO afforded the veteran a VA psychiatric examination by a 
board of three psychiatrists in January 1994.  During that 
examination he reported having worked as a cook while in 
service, and having been in fear for his life on numerous 
occasions because tanks were always fighting within a few 
miles of the base camp.  He also reported having to take 
cover on three separate occasions due to incoming mortar 
fire, during which one of his friends was killed.  He stated 
that on one occasion he used a fifty-caliber machine gun to 
kill the enemy, and found out later that the people he had 
killed were women and children dressed as enemy soldiers.  He 
reported that after service he had dreams about this incident 
in which he would see the bodies of the women and children he 
had killed.  He also reported that he started using drugs 
because he did not understand the problems he was having, 
could not maintain employment due to irritability, withdrew 
from society, had difficulty sleeping, and startled easily as 
the result of loud noises.  He stated that these problems 
were severe for approximately 20 years after he was separated 
from service, including the experience of auditory 
hallucinations.

The examiners found that the veteran did not then present any 
signs or symptoms of schizophrenia, but that he did have some 
symptoms consistent with PTSD.  They noted that he was 
receiving treatment from the PTSD clinical team, including 
medication, which had significantly decreased his symptoms.  
The veteran had stated that he no longer had nightmares.  He 
reportedly continued to avoid reminders of the war, was being 
more sociable, was no longer easily startled, and slept 
better.  He also stated that he continued to be irritable and 
could not maintain employment due to the irritability.  The 
examiners concluded that although he had had PTSD in the 
past, his symptoms no longer met the full diagnostic criteria 
for PTSD.

In his March 1994 written request to reopen the claim for 
service connection for PTSD, the veteran stated that while in 
Vietnam his duties exposed him to severe combat conditions.  
He saw soldiers killed or wounded and his unit had to provide 
back up after an enemy attack.  He stated that he personally 
had to stand guard, provide back up, and watch the camp's 
perimeter, which he characterized as being in the middle of 
the action.  He did not state that he ever encountered the 
enemy while standing guard, or otherwise provide any detailed 
information regarding the claimed events.

The veteran submitted a completed PTSD questionnaire in April 
1997.  In describing the in-service events to which he 
attributed his PTSD symptoms, he referred to the Tet 
Offensive at Pleiku in January 1968; a mortar attack at 
Landing Zone Shueller in the An Khe Pass in March 1968; and 
being a few miles above Phu Cat with the 173rd Airborne in 
May 1968.  He stated that at the time he was assigned to 
Company B of the 1st Battalion, 69th Armor.  He also stated 
that servicemen were killed in action during these events, 
but did not provide their names or any other details of the 
events.

The RO furnished the PTSD questionnaire and the veteran's 
service personnel records to the United States Army Joint 
Services Environmental Support Group (ESG) (now the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)) for verification of the alleged events.  The 
USASCRUR responded in January 1998 by stating that elements 
of the 1st Battalion, 69th Armor were assigned the mission of 
defending the area of Duc Co and the city of Pleiku when the 
Tet Offensive began in January 1968.  From April to October 
1998 the battalion was placed under the control of the 173rd 
Airborne Brigade, and their mission was to provide road and 
bridge security, search and destroy operations, and 
reconnaissance in force.

In November 1998 the USASCRUR provided copies of the unit 
history for the 1st Battalion, 69th Armor and the Operational 
Reports--Lessons Learned submitted by the 4th Infantry 
Division, the higher headquarters of the 1st Battalion, 69th 
Armor, which document the information provided by USASCRUR in 
January 1998.  The unit history indicates that while the 
battalion was attached to the 173rd Airborne specific units 
participated in numerous combat missions.  The report 
outlines the activities of Company A, Company B, the Scout 
platoon, and the Provisional Detachment, but makes no 
reference to the Headquarters Company or Company D, the 
companies to which the veteran was assigned in Vietnam.  A 
tank crewman from Company B received the Medal of Honor for 
defending his disabled tank.

The Operational Reports show that the 4th Infantry Division 
participated in the defense of Pleiku City, which was 
attacked by the North Vietnamese twice following the onset of 
the Tet Offensive in January 1968.  In November 1967 the 
S5 elements of the 1st Battalion, 69th Armor carried out a 
two-week pacification probe into the heart of the "Golden 
Triangle."  On December 12, 1967, an element from the 1st 
Battalion, 69th Armor received one round of sniper fire while 
conducting an operation, resulting in one wounded in action.  
On December 16, 1967, five men from Company A, 1st Battalion, 
69th Armor were injured when a grenade exploded.  On January 
30, 1968, elements of the 1st Battalion came under fire when 
controlling a large group of armed demonstrators.  Later in 
the day two tanks from the unit came under rocket fire, and 
two other tanks participated in defending Pleiku.

The report for the period ending in April 1968 indicates that 
during that period the 1st Battalion, 69th Armor had two dead 
and 43 wounded.  For the period ending in July 1968 the unit 
had two dead and 41 wounded.  The Operational Report for the 
173rd Airborne Brigade for the period ending in April 1968 
shows that in March 1968 two companies of the 1st Battalion, 
69th Armor came under the brigade's operational control.  On 
April 10, 1968, the unit became responsible for highway 
security, and shortly thereafter engaged in a firefight with 
a North Vietnamese component and encountered numerous North 
Vietnamese attempting to flee to the north.  The North 
Vietnamese component countered with mortar fire against Fire 
Support Base Schuller, but were repulsed by American forces.  
For the period ending in July 1968, Companies A, C, and B of 
the 1st Battalion, 69th Armor engaged the enemy on eight 
occasions.  The documents provided by USASCRUR make no 
reference to any activity by the Headquarters Company or 
Company D, the companies to which the veteran was assigned 
while serving in Vietnam.

In conjunction with the Board's July 1999 remand, the RO 
asked the National Personnel Records Center (NPRC) to search 
the morning reports for Company D of the 1st Battalion, 69th 
Armor for February through November 1968 for any combat 
activity in which the veteran may have participated.  The 
NPRC responded that the results of that search were negative.

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103 and 5103A).

In December 1987 the RO initially asked the veteran to 
provide detailed descriptions of the stressors to which he 
attributed the onset of PTSD.  The veteran did not respond to 
that request.  In August 1993 the RO informed him that new 
and material evidence had to be submitted to reopen the 
previously denied claim, as the result of which the veteran 
submitted additional VA treatment records.  In the July 1995 
statement of the case and the February 1996 supplemental 
statement of the case the RO informed the veteran of the 
evidence required to establish service connection for PTSD, 
and explained to him why service connection was then denied.  

In March 1997 the RO again asked the veteran to provide 
detailed information regarding the claimed stressors, 
including the dates and places of his military assignments 
and his duties at each location, a description of the events 
he found the most distressing (including the dates and places 
of occurrence and the names of other individual involved), 
and medical evidence to support his claim.  The veteran 
responded to that request by completing the PTSD 
questionnaire.  In the April 1999 supplemental statement of 
the case the RO included a description of each claimed 
stressor, and the corresponding negative documentation 
provided by USASCRUR.  The veteran's representative reviewed 
the claims file in May 1999 and stated that the information 
of record was sufficient to adjudicate the veteran's claim.  
In June 1999 the RO informed the veteran that his appeal was 
being certified to the Board, and that any additional 
evidence he wished to submit should be submitted to the Board 
within 90 days of the notice.  The veteran's representative 
again reviewed the claims file in July 1999, and did not 
indicate that any additional evidence was available.  

In the July 1999 remand the Board notified the veteran of the 
evidence needed to substantiate his claim, and in conjunction 
with the remand the RO in August 1999 asked the veteran to 
submit evidence of treatment for a psychiatric disorder since 
May 1988, or any other evidence relevant to the claim.  The 
RO also informed him that the evidence in his SSA disability 
claims file was being requested, and that he should obtain a 
medical report from his psychiatrist documenting the 
diagnosis of PTSD.  In January and December 2000 the RO again 
asked the veteran to provide detailed information pertaining 
to his claimed stressors, and in December 2000 the veteran 
responded that he had no additional information to submit.  
In the December 2000 supplemental statement of the case the 
RO notified him of the negative search results provided by 
the NPRC, and the effects of the negative results on his 
claim for service connection for PTSD.  For the reasons shown 
above the Board finds that VA has informed the veteran of the 
evidence needed to substantiate his claim for service 
connection for PTSD.

The RO has obtained the veteran's service medical and 
personnel records, and requested verification of his claimed 
stressors from the USASCRUR and the NPRC.  The RO also 
obtained his VA treatment records, provided him a VA 
psychiatric examination in January 1994, and obtained the 
medical records relied upon in his claim for Social Security 
disability benefits.  The Board notes that in the July 1999 
remand the Board instructed the RO to ask the veteran to 
provide detailed information regarding his claimed stressors 
and to evaluate the morning reports to determine whether the 
claimed stressors were verified.  The Board also instructed 
the RO to provide the veteran a VA psychiatric examination 
after that development was completed to the extent possible.  
The purpose of the examination was to determine whether, if 
the veteran was found to have PTSD, it was related to a 
stressor that had been corroborated.  The veteran's 
representative has asked that the case be again remanded to 
the RO because the RO failed to provide the VA psychiatric 
examination.

As shown in the remand instructions, the purpose of the 
requested VA psychiatric examination was to obtain a medical 
opinion on whether any current diagnosis of PTSD was related 
to a stressor that was supported by corroborating evidence.  
The veteran did not provide the requested detailed 
description of the claimed stressors, and the RO was not able 
to obtain verification of any event claimed by the veteran to 
have resulted in PTSD.  In the absence of corroborating 
evidence supporting the occurrence of the claimed stressors, 
a medical opinion of a nexus between a verified stressor and 
the psychiatric diagnosis could not be provided.  For the 
reasons that will be shown below, without corroborating 
evidence of the claim stressors, no benefit would accrue to 
the veteran by undergoing the VA psychiatric examination.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  The Board finds, therefore, that 
an additional VA psychiatric examination is not required 
prior to adjudication of the veteran's appeal, and that the 
RO substantially complied with the Board's remand 
instructions.  Roberts v. West, 13 Vet. App. 185 (1999).  

The representative also contends that the case should again 
be remanded because the RO failed to request examination of 
the morning reports for the veteran's assigned unit for 
November 1967 through January 31, 1968.  None of the 
veteran's claimed stressors occurred prior to February 1, 
1968, with the exception of the beginning of the Tet 
offensive.  The veteran has not provided any specific event 
that occurred during the Tet offensive that would be subject 
to verification in the morning reports, and the Board finds 
that remand of the case to examine the morning reports prior 
to February 1, 1968, is not warranted.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
notify him of the evidence required to substantiate his claim 
and to assist him in the development of the relevant 
evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); Collette V. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Subsequent to initiation of the veteran's appeal, the 
specific regulation pertaining to service connection for 
PTSD, 38 C.F.R. § 3.304(f), was revised.  In accordance with 
the holding of the Court of Appeals for Veterans Claims 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a favorable grant, the 
effective date for the grant can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 
3-2000.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130.  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran has PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborating evidence showing that the stressor actually 
occurred is required.  Cohen, 10 Vet. App. at 128.

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in June 1994, the RO 
applied the original version of 38 C.F.R. § 3.304(f) (1993) 
in determining if service connection was warranted.  
Following the Board's July 1999 determination that new and 
material evidence had been submitted to reopen the claim, in 
the December 2000 supplemental statement of the case the RO 
again applied the regulatory criteria as originally shown in 
38 C.F.R. § 3.304(f) (1993) in confirming the denial of 
service connection, and provided that regulation to the 
veteran.  The RO did not consider the 1999 revision to the 
regulation, nor did the RO provide the revised regulation to 
the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, and that in the Cohen decision the 
Court held that the Manual M21-1 provisions for establishing 
service connection for PTSD were essentially the same as 
those found in 38 C.F.R. § 3.304(f) (1993).  Since the RO 
issued a supplemental statement of the case in February 1996, 
the basis for denial has been the lack of verification of any 
of his claimed stressors.  The original version of the 
regulation, which the RO applied and which was provided to 
the veteran, required service department verification of the 
claimed stressors.  38 C.F.R. § 3.304(f).  The revised 
regulation, based on the Court's holding in Cohen and 
previous cases, indicates that the claimed stressors must be 
verified by credible supporting evidence, but does not 
require service department verification.  

The Board notes that the veteran has been asked to provide 
evidence substantiating his claimed stressors, but has not 
done so.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors.  The Board finds, 
therefore, that it may consider the original and revised 
criteria without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993); see also Curry v. Brown, 
7 Vet. App. 59, 68 (1994).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2099 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Diagnosis of PTSD

The veteran's VA treatment records reflect that since late 
1991 he has received diagnoses of PTSD in addition to other 
psychiatric diagnoses.  With the exception of repeated 
complaints of nightmares/dreams and an occasional reference 
to flashbacks or intrusive memories of war experiences, the 
treatment records do not provide an analysis of the 
diagnostic criteria for PTSD as provided by DSM-III-R or DSM-
IV.  Although a clear diagnosis of PTSD is presumed to be in 
accordance with the diagnostic criteria, the failure of the 
therapist to provide the rationale for the diagnosis affects 
the weight and credibility of the evidence.  Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998).  In addition, the VA 
treatment records do not provide a description of the 
stressor(s) on which the diagnosis of PTSD was based.  
Although the veteran and the therapist referred to his 
Vietnam experiences, and the veteran reported the incident in 
which he purportedly shot a number of Vietnamese civilians on 
a bus, the VA treatment records do not provide a nexus 
between the diagnosis of PTSD and a specific in-service 
stressor.  The Board finds, therefore, that the VA treatment 
records are of low probative value in determining whether a 
clear or substantiated diagnosis of PTSD is shown.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence); 38 C.F.R. § 3.304(f) (1993) and (2000).  
Additionally, most of the outpatient record entries were 
written by one clinician, and although he provided multiple 
diagnoses of PTSD, those multiple diagnoses remain the 
opinion of one individual.  

In January 1994 the RO provided the veteran a VA psychiatric 
examination by a board of three psychiatrists, who reported 
the veteran's alleged stressors in the examination report, 
including his claim of having killed women and children.  
While the examiners found that his symptoms may have met the 
criteria for a diagnosis of PTSD in the past and they did not 
question the reported stressors, they concluded that the 
veteran no longer met the full criteria to support the 
diagnosis.  

The VA treatment records and the SSA medical records do not 
include the clinical findings on which the diagnosis was 
based and the analysis of the veteran's symptoms in the 
January 1994 VA examination did not result in the conclusion 
that he then had PTSD.  The Board finds, therefore, that 
neither the original nor revised version of 38 C.F.R. 
§ 3.304(f) is more favorable to the veteran.  VAOPGCPREC 3-
2000.  For the reasons shown below the Board has determined 
that remand of the case to obtain additional medical evidence 
of whether the veteran does or does not have a valid 
diagnosis of PTSD is not required.

Combat Status and Credible, Supporting Evidence of the 
Claimed Stressor(s)

The veteran claims to have PTSD based on exposure to severe 
combat conditions when he served in Vietnam from November 
1967 to November 1968, and due to a number of specific events 
that he has described.  Although the regulations do not 
define combat, VA's General Counsel has held that the term 
"engaged in combat with the enemy" means more than having 
served in a theater of combat operations.  In order to be 
considered a combat veteran, the evidence must show that the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

The veteran's service personnel records show that his MOS was 
cook and that he was assigned as a cook's helper the entire 
time that he was stationed in Vietnam.  Although he was 
assigned to an armored unit, his duties did not involve the 
operation or deployment of an armored vehicle.  The personnel 
records also show that he participated in the Vietnam 
Counter-offensive Phase III and the Tet Counter-offensive, 
but his assigned MOS and the duties he reported having 
performed do not indicate that his participation in those 
campaigns was in a combat, rather than a combat support, 
role.  He did not receive any awards or decorations 
indicative of combat service, such as a Combat Infantryman's 
Badge or a Purple Heart.

The unit history and Operational Reports show that various 
elements of the 69th Armor, 4th Infantry Division engaged in 
combat with North Vietnamese forces during the time that the 
veteran was stationed in Vietnam, including the Tet offensive 
that began in January 1968.  Although the service department 
records document the activities of other elements of the 69th 
Armor, the records do not show that the Headquarters Company 
or Company D of the 1st Battalion, the units to which the 
veteran was assigned, actually engaged in combat with enemy 
forces.  Even if Headquarters Company and Company D did 
participate in the fighting, there is no evidence that the 
veteran, as a cook's helper, engaged in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Although, the veteran 
stated that his assigned duties included standing guard, 
providing "back up," and watching the camp's perimeter, such 
is not corroborated by independent evidence.  In any event, 
he did not state that he ever encountered the enemy while 
performing these duties.  The Board notes that although the 
veteran has reported on multiple occasions that his unit 
engaged in fighting the Vietcong, he did not indicate that he 
personally participated in the fighting.  The Board finds, 
therefore, that the veteran did not engage in combat with 
enemy forces while serving in Vietnam.  38 U.S.C.A. 
§ 1154(b); Gaines v. West, 11 Vet. App. 353 (1998) (the 
determination as to whether the veteran engaged in combat is 
a critical element of the claim for service connection for 
PTSD); 38 C.F.R. § 3.304(f).

Because the veteran did not participate in combat while in 
service, credible supporting evidence showing that the 
claimed stressful events actually occurred is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The veteran 
has attributed his PTSD symptoms to having served in Vietnam 
during the Tet Offensive.  As shown above, however, there is 
no indication that the veteran was involved in the actual 
fighting that occurred at that time.  He also reported having 
seen airplanes spraying Agent Orange.  Evidence of having 
served in a war zone is not sufficient to show the occurrence 
of an in-service stressor; the veteran must submit evidence 
that he was exposed to a more than ordinarily stressful 
environment.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran stated that within two weeks of arriving in 
Vietnam, three soldiers were killed as the result of playing 
with a hand grenade.  The service department records show 
that in December 1968 five men from Company A of the 1st 
Battalion, 69th Armor, were injured when a hand grenade 
exploded for an unknown reason.  At the time this occurred 
the veteran was assigned to the Headquarters Company, not 
Company A, and the records do not show that any of the men 
were killed.  Although the veteran stated that one of the 
dead servicemen was a good friend, he failed to provide his 
name.  The veteran's assertions are not, therefore, supported 
by corroborative evidence.

The veteran also stated that a 17-year old girl who worked at 
the camp and was a good friend, was killed by a Vietcong 
bomb.  There is no indication that he saw her being killed, 
or that he saw her body afterwards.  He also reported seeing 
soldiers killed or wounded.  Although he has been asked on 
numerous occasions to provide specific details of these 
events, he has not done so.  He reported that while stationed 
with the 173rd Airborne at Phu Cat the helicopters brought in 
dead and wounded soldiers on a daily basis.  The service 
records show that various elements of the 1st Battalion, 69th 
Armor were put under the operational control of the 173rd 
Airborne, but the records do not show that the Headquarters 
Company and Company D participated in those activities.  In 
addition, there is no evidence showing that the veteran had 
any personal involvement with the dead or wounded soldiers, 
other than being aware that large numbers of servicemembers 
were being killed or wounded.  

The veteran also reported that while stationed at Landing 
Zone Shuller one serviceman was killed by another, and that 
two men were killed during a fight between companies at his 
base camp.  The primary event to which the veteran has 
attributed his claimed PTSD, in that that event was reported 
to his therapist, consisted of having shot and killed a 
number of civilians on a bus in his camp while the camp was 
being subjected to rocket fire.  He initially stated that the 
tanks and artillery were firing at the bus, after which he 
fired his machine gun at the bus.  He stated that he could 
see people drop from his bullets, but afterwards he found out 
that the people on the bus were old men, women, and children, 
and not Vietcong.  The available service records do not make 
any reference to these events and they are not otherwise 
corroborated.  The veteran was asked to provide detailed 
information regarding the claimed stressors, but failed to do 
so.  The RO requested the NPRC to search the morning reports 
for evidence of the claimed stressors, but that search was 
negative.  

The veteran asserted that he was almost court-martialed for 
having shot the civilians on the bus.  His service personnel 
records show that he was reduced in grade in August 1967, 
prior to going to Vietnam, for having been absent without 
leave (AWOL) but they do not document any disciplinary action 
being taken while he was stationed in Vietnam.

During the January 1994 VA examination the veteran reported 
having been in fear for his life on numerous occasions 
because the tanks were always fighting within a few miles of 
the base camp.  As previously stated, however, having served 
in a war zone is not sufficient to show the occurrence of an 
in-service stressor.  Wood, 1 Vet. App. at 193.  He reported 
to Dr. Jiminez that he had vivid memories of dragging dead 
servicemembers out of foxholes.  He also reported having to 
take cover on three separate occasions due to incoming mortar 
fire, during which one of his friends was killed.  He has 
not, however, provided the dates on which the mortar fire 
purportedly occurred, the names of the individuals who were 
killed, or the dates of their deaths.  His allegations are 
not, therefore, subject to verification.

The veteran further reported being present during a mortar 
attack at Landing Zone Shueller in the An Khe Pass in March 
1968, and being a few miles above Phu Cat with the 173rd 
Airborne in May 1968.  He stated that at the time he was 
assigned to Company B of the 1st Battalion, 69th Armor.  The 
service personnel records indicate that he was assigned to 
Company D of the 1st Battalion, 69th Armor, not Company B, in 
May 1968.  As previously stated, the records do not verity 
that the Headquarters Company or Company D participated in 
operations with the 173rd Airborne.  The service department 
records, including a search of the morning reports, did not 
result in corroboration of him being assigned to Landing Zone 
Shueller during a mortar attack in March 1968.

For the reasons shown above the Board finds that the 
stressors claimed by the veteran to have occurred during 
service are not supported by corroborating evidence.  Thus, 
any diagnosis of PTSD based on those alleged Vietnam 
stressors would not support service connection.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

